Citation Nr: 0335668	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-17 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Post-traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from June 1988 
to November 1988, and on active duty from July 1989 to 
September 1991.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an August 2001 rating decision 
of the Department of Veterans Affairs (VA), Montgomery, 
Alabama regional office (RO). 


REMAND

As an initial matter, it is noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Review of the claims folder reveals that the veteran has not 
been notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim.  There is no 
VCAA letter in the claims folder.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the veteran with regards to his 
aforementioned claims.
 
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision on 
this matter at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The veteran contends that he is entitled to service 
connection for PTSD and a headache disorder.

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In connection with his claim, the veteran has reported a 
variety of inservice stressors which he claims have caused 
PTSD.  In a communication dated August 2002, the veteran 
stated that he witnessed an ammo carrier blow up, that he 
came under frequent friendly fire from assault helicopters, 
that he saw a soldier cut by wire, that he drove through a 
shelled nomad camp, and witnessed the mistreatment of 
prisoners of war (POWs).
 
However, the stressors reported are unsubstantiated accounts 
of the veteran's experiences in service.  At this point in 
the development of the veteran's PTSD claim, the record does 
not contain objective evidence that the veteran engaged in 
combat with the enemy and therefore, the veteran's stressors 
must be verified.  A review of the record reveals that the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) has not been requested to verify the stressful 
evidence reported by the veteran. 

Further, service medical records dated March 1990 and March 
1991 indicated that the veteran had complained of and been 
treated for headaches.  However, the Board notes that the 
veteran has not received a VA neurological examination.  The 
Board is of the opinion that a comprehensive and current VA 
neurological examination is required in order to properly 
evaluate the veteran's claim.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran for a 
VA neurological examination.  The claims 
folder and a copy of this remand should be 
made available to the examiner for review 
prior to the examination.  In particular, the 
examiner is asked to review the inservice 
medical records dated March 1990, and March 
1991 which reflect complaints of and 
subsequent treatment for headaches.  The 
examiner is requested to provide a detailed 
clinical history of the veteran's headache 
episodes, including length, frequency, and 
severity of those episodes.  A discussion of 
the salient facts and the medical principles 
involved will be of considerable assistance 
to the Board.  All necessary tests should be 
conducted, and the examiner should review the 
results of any testing prior to completion of 
the report.  All findings should be made part 
of an examination report, a copy of which 
must be made part of the claims folder.    

The examiner is requested to provide an 
opinion as to whether it is more likely, less 
likely or as likely as not that any currently 
manifested headache disorder is related to 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

2.  The veteran should be contacted and 
requested to provide a more thorough and 
comprehensive listing of his claimed service 
stressors, with detailed descriptions of each 
stressor reported.  Any documents received 
from the veteran should be associated with 
the claims folder. 

3.   The RO should forward the veteran's 
reported service stressors (along with copies 
of any relevant evidence) to USASCRUR and 
request their assistance in verifying the 
reported stressors.

4.  Thereafter, the RO should review the 
claims folder and make a determination as to 
what stressors, if any, have been verified 
and whether the veteran was engaged in combat 
per 38 U.S.C.A. § 1154(b) (West 2002).

5.   If the RO determines that the veteran 
engaged in combat with the enemy or that the 
record establishes the occurrence of any of 
the veteran's alleged stressors, the veteran 
should be afforded a VA psychiatric 
examination.  The claims folder, with any 
newly obtained evidence, must be reviewed in 
conjunction with the examination.  If the 
veteran is diagnosed with PTSD, the examiner 
should be requested to explain the 
sufficiency of each specific stressor relied 
upon for the diagnosis, the symptomatology 
relied upon for the diagnosis, the basis for 
the conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's specific 
claimed in-service stressor(s) and his 
current symptomatology.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  In 
particular, the RO should inform the 
appellant of the type of evidence required 
from him to substantiate his claims.  The 
veteran should also be informed that the RO 
will assist him in obtaining identified 
evidence, should he require such assistance.

7.  After all development is complete, the RO 
should review the evidence in its entirety 
and enter its determination as to whether 
service connection for PTSD and a headache 
disorder is warranted.  If the benefits 
sought on appeal remain denied, the appellant 
and the appellant's representative should be 
provided with a supplemental statement of the 
case (SSOC). The SSOC must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


